Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 7, 2018

                                      No. 04-18-00123-CV

      ONE HUNDRED SEVENTY-ONE THOUSAND ONE HUNDRED AND 00/100
           ($171,100.00) in U.S. Currency and One (1) 2012 Volkswagen Jetta,
                             VIN#3VWDP7AJ9CM333910,
                                       Appellants

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                                 Trial Court No. 15-02-54230
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
       Appellant Mirsha Contla seeks permission to include the reporter’s record from trial court
cause number 16-08-14462-CR, the companion criminal case, in the record for this appeal.
        Appellant’s motion is GRANTED. Appellant may request the record from the court
reporter. See TEX. R. APP. P. 34.6(d) (“[A]ny party may by letter direct the official court reporter
to prepare, certify, and file in the appellate court a supplemental reporter’s record containing the
omitted items.”).

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court